In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                  No. 07-22-00090-CR
                              ________________________


                         EX PARTE JOEL EUGENE MILLER, JR.



   ORIGINAL PROCEEDING ON APPLICATION FOR WRIT OF HABEAS CORPUS


                                       May 11, 2022

                            MEMORANDUM OPINION
                        Before PIRTLE and PARKER and DOSS, JJ.


       Joel Eugene Miller, Jr. filed a “Motion for Authorization to File a Successive Out-

Of-Time Petition for Discretionary Review” with this court, seeking post-conviction relief

from his felony criminal conviction. We construe the document as an application for writ

of habeas corpus and dismiss it for want of jurisdiction.


       Intermediate courts of appeals do not have original habeas corpus jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (limiting original habeas

jurisdiction of intermediate appellate courts to civil cases); Ex parte Hawkins, 885 S.W.2d
586, 588-89 (Tex. App.—El Paso 1994, orig. proceeding) (per curiam). That jurisdiction

instead rests with the Court of Criminal Appeals, the district courts, and the county courts.

See TEX. CODE CRIM. PROC. ANN. art. 11.05; Ex parte Hawkins, 885 S.W.2d at 588. Only

the Court of Criminal Appeals has authority to grant post-conviction habeas relief in felony

cases. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(a); Ex parte Alexander, 685

S.W.2d 57, 60 (Tex. Crim. App. 1985).


        For these reasons, we dismiss Miller’s application for writ of habeas corpus for

want of jurisdiction. 1


                                                                    Per Curiam


Do not publish.




        1  Miller may be entitled to relief by filing an application for writ of habeas corpus with the clerk of
the court in which the conviction being challenged was obtained, returnable to the Court of Criminal Appeals
for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC. ANN. art. 11.07.

                                                       2